Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2022 has been entered.
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 8-13, 15-16, 18-19, 21-21, 24-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17/621759 (reference application), and in further view of Zhang (“Anti-retroviral drugs: Current state and development in the next decade,” Acta Pharmaceutica Sinica B, 2018, Vol. 8, No. 2, pp 131-136). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘759 claims a method of treating a pediatric subject infected with HIV virus comprising administering to the subject 25 mg or less of pharmaceutically acceptable salt of rilpivirine, such as rilpivirine hydrochloride, wherein the subject weighs 11 kg or more and is treatment experiment. Particularly, the pediatric subject is 2 to 12 years old, or having body weight of less than 25 kg. As to the limitation of dosage amounts being less than 15mg, note, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In instant case, optimization of the effective amounts within the scope as set forth in 759 based on patients’ physical condition would have been obvious. With respect to claim 25, note, Zhang further reveals that emtricitabine, dolutegravir, and abacavir are old and well-known anti-HIV drug clinically used in the art. See, table 1. The further employment of other known anti-HIV drug would have been obvious as it is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art; thus, the claimed invention which is a combination of two known germicides sets forth prima facie obvious subject matter. See In re Kerkhoven, 205 USPQ 1069. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-13, 15-16, 18-19, 21-21, 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Jantarabenjakul et al. (“Pharmacokinetics of rilpivirine and 24-week outcomes after switching from efavirenz in virologically suppressed HIV-1-infected adolescents,” Antiviral Therapy, 2018, Vol. 23, pp 259-265, Published on line on October 10, 2017) in view of Zhang (“Anti-retroviral drugs: Current state and development in the next decade,” Acta Pharmaceutica Sinica B, 2018, Vol. 8, No. 2, pp 131-136), clinical trial NCT02494986 (IDS), History of Changes for Study: NCT01975012 ( Safety, Tolerability, Drug Interactions, and Antiviral Activity of Rilpivirine in Antiretroviral-Naive HIV-Infected Children Less Than 12 Years of Age, 2015 https://clinicaltrials.gov/ct2/history/NCT01975012?V_14=View#StudyPageTop, NCT01975012 here after)  and Wynberg et al. (“Discontinuation of Efavirenz in Pediatric patients: why do children switch?”, Clin. Drug Investig. 2018, Vol. 38, pp 231-238), and in further view of Disabled World (“Average height to Weight chart: Babies to teenagers,” https://www.disabled-world.com/calculators-charts/height-weight-teens.php of the record) and Guillemont et al. (US 7125879 B2). 
Jantarabenjakul et al. disclosed that efavirenz (EFV) is widely recommended as part of antiretroviral therapy (ART). However, EFV has been known for its association with various side effect and rilpivirine (RPV), a second-generation non-nucleoside reverse transcriptase inhibitor (NNRTI) approved as part of ART, particularly, for patients ≥ 12 years of age and ≥35 kg. See, particularly, the Introductions section at page 259 bridging to page 260.  Jantarabenjakul et al. carried out a study in which Adolescents infected with HIV-1, aged 12-18 year on EFV-based antiviral therapy (ART), and with a suppressed HIV load of <50 copies/ml, were switched to RPV (25 mg, once daily). See, the title, the abstract, and the method section at page 260. In the study, total 20 HIV-infected adolescents were enrolled; age was 16, (15-17), weight was 49 (42-59) kg . Two of the adolescents weighed below 35 kg, at 31 and 33 kg respectively. Pre-switch ART regimens were tenofovir (TDF)/lamivudine (3TC)/EFV (90%) and zidovudine(AZT)/3TC/EFV(10%). See, particularly, page 261.  After 24 weeks of treatment, the HIV load have been maintained at <50 copy level and lipid profile of the patients have also improved, suggesting a benefit for long-term ART treatment with rilpivirine as NNRTI. See, particularly, page 262, Section “Efficacy and Safety at week 24” bridging to page 263; and the discussion section at page 263.  
Jantarabenjakul et al. do not teach expressly  the treatment of HIV-1 infected children aged >2 to <12 with the dosage amount herein defined, nor the particular salt of rilpivirine: rilpivirine hydrochloride.
However, Zhang discloses that the FDA approved rilpivirine drug, Edurant, is in the form of rilpivirine hydrochloride. See, page 133, the table 1 and Figure 2 in Zhang. Zhang further reveals that emtricitabine, dolutegravir, and abacavir are old and well-known anti-HIV drug clinically used in the art. See, table 1. Clinical Trial NCT02494986 set forth a protocol for treating HIV-1 infected patients, including children 7 year of age of older. See, section of Eligibility criteria. The protocol is for treating those patients with rilpivirine (25 mg once daily, or a weight-adjusted dose) in combination with a background regimen containing other anti-retroviral. See, the Study Design section. 
NCT01975012 reveals a clinical trial of rilpivirine in HIV-infected children less than 12 ( years, wherein rilpivirine is given orally as 25-mg film-coated tablet, or for dosing in younger children, as granules (2.5mg/g) each day with a meal. See, Arms and Interventions Section.
Wynberg et al. reveals that Efavirenz based ART has been used for children and adolescent from age 7 and up. There have been concerns of long-term use of the ART due to efficacy and/or side effects and many of the patients would switch to other ART. Median time to switch was 25 months in those who experienced side effects. See, particularly, the abstract.
Disabled World reveals that  average weight of 7 years old children is about 23 kg (see Disabled World)), which is within the range of 11 kg to 25 kg. See, the entire document.
Guillemont et al. teach pyrimidine derivatives, particularly, rilpivirine, for inhibiting HIV replication. See, particularly, the abstract, col. 67, lines 45-55, and the claims. Guillemont et al. teach that “Those of skill in the treatment of HIV-infection could determine the effective daily amount from the test results presented here. In general, it is contemplated that an effective daily amount would be from 0.01 mg/kg to 50 mg/kg body weight, more preferably from 0.1 mg/kg to 10 mg/kg body weight.” See, col. 49, lines 19-29.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to switch to  rilpivirine based ART as alternative for HIV-1 infected children age 7 to 12 years with body weight of <25 kg, who have been use other NNRTI based ART, such as efavirenz based ART.  
A person of ordinary skill in the art would have been motivated to switch to  rilpivirine based ART as alternative for HIV-1 infected children age 7 to 12 years, with body weight of <25 kg, who have been use other NNRTI based ART, such as efavirenz based ART, because rilpivirine or its based ART  has been known to be effective against the HIV-1 infection, maintains therapeutic efficacy with reduced side effect. The employment of the particular salt of rilpivirine, rilpivirine hydrochloride, would have been obvious because rilpivirine hydrochloride is the salt used in approved rilpivirine dosage form. With respect to the limitation of dosage amount of “15mg or less” note, Clinical trial NCT02494986 set forth a protocol of treating HIV-1 infected patients, including children 7 year of age of old, adult, older adult , dosage amount is 25 mg, once daily, or weight adjusted dose. Note, average weight of 7 years old children is about 23 kg (see Disabled World)), which is within the range of 11 kg to 25 kg. As to the dose amounts, the average adult weight is about 50 kg, the weight adjusted dose for children of 23 kg would be about one half of the 25 mg or about 12 mg. Note, the effective amounts of a drug are proportional to body weight of the patients. See, e.g., Guillemont et al. col. 49, lines 19-29.  As to claim 11, requiring multiple single unit dosage form for the 15 mg or less, daily dosage, note, the use of a single unit dosage of 15 mg, or less,  of rilpivirine, or multiple single unit doses of 15 mg, or less of rilpivirine, would not make therapeutic difference and would have been a  matter of artisan’s choice. Furthermore, as to the  As to claim 12, which state the viral load of less than or equal to 50 copies after at least 48 weeks, such a benefit would have been reasonably expected based on the fact that rilpivirine is an approved drug and has proven efficacy against HIV and the 24 weeks data provided by Jantarabenjakul et al. Note, the nature of HIV therapy is a long, life time therapy. See, The introduction section of Jantarabenjakul et al. Furthermore, as to claims 13-15, note prior art particularly teach the dose adjustment according to body weight.  The optimization of a result effective parameter, e.g., effective amount of a therapeutic agent according to patients’ conditions, such as age, body weight, is considered within the skill of the artisan. See,  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  and In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017). As to claim 18, note, the  NCT01975012 reveals unit dosage of 2.5 mg rilpivirine has been known and used in the art. The use of the known unit dosage in a therapy would have been obvious. With respect to claim 25, the further administering other known anti-HIV drug(s) would have been obvious as Clinical Trial NCT02494986 teach the combination with other known drugs. 
Response to the Arguments
Applicants’ amendments and remarks submitted August 18, 2022 have been fully considered, but found unpersuasive as to the rejections set forth above.
Applicants contend that 25 mg dosage is from a median weight of 49 kg, not from 70kg  of body weight, citing Jantarabenjakul and the examiner’s calculation of effective amounts based on body weight is purely from examiner’s scientific rationale and lacks support from prior art. The arguments are not probative.
First, the samples in Jantarabenjakul  is for subject age 15-17, and weight 42-59 kg, there is no mentions of weight adjustment. The clinical  trials particularly require weight adjustment for dosage amount. Even based on 49 kg for 25 mg, for a child subject with body weight of 23 kg, the dosage amount would still be less than 15 mg. Further, Guillemont et al. clearly teach that the effective amounts are give in unit of mg/kg of body weight. Thus, it has been old and well-known in the art that effective amounts of  therapeutic agents are proportional to the body weight of treated subject. It would have been obvious to one of ordinary skill in the art to make weight adjustment of the effective amounts according to the body weight of treated subject.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627